DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leung (US 4,507,121).
With reference to claim 1, Leung discloses a diaper (abstract) for selection of biological samples (col. 2, lines 50-62) comprising at least one absorbing excrement base (13,16) and a separated absorbing layer (17) wherein at least one through-hole (14) is provided in the base of the diaper (figure 2a), of size sufficient for passing the stool and/or discharge beyond the absorbing base of the diaper (col. 2, lines 50-62) and wherein a sampling element (12) is externally connected to the diaper to seal the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2015/0157251) and further in view of Leung (US 4,507,121).
With reference to claim 1, Nelson discloses a diaper (100) for selection of biological samples [0041] comprising at least one absorbing excrement base (116,118) and a separated layer (172) wherein at least one through-hole (162) is provided in the base of the diaper (figures 8-10), of size sufficient for passing the stool and/or discharge beyond the absorbing base of the diaper [0041] and wherein a sampling element (164) is externally connected to the diaper to seal the through-hole as shown in figures 8-9. The sampling element includes a waterproof layer as set forth in [0043].
The difference between Nelson and claim 1 is the provision that the sampling element comprises an absorbing layer and a retaining layer. 
Leung discloses an analogous diaper (abstract) comprising at least one absorbing excrement base (13,16) and a separated absorbing layer (17) wherein at least one through-hole (14) is provided in the base of the diaper (figure 2a), of size sufficient for passing the stool and/or discharge beyond the absorbing base of the diaper (col. 2, lines 50-62) and wherein a sampling element (12) is externally connected to the diaper to seal the through-hole (figure 2a) and wherein the sampling element comprises the separated absorbing layer (17), a waterproof layer (19) and a retaining layer (21,18,25). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the sampling element of Nelson with the absorbing and retaining 
With reference to claims 2 and 3, Nelson discloses a diaper wherein the layer containing the sampling element is reconnectable to the diaper via a picture frame configuration of hot melt adhesive  on an inside surface of the layer [0049] which ensures a tight connection with an external part of the diaper after separation of the absorbing layer for needs of analysis. [0017] of the corresponding PGPUB of the instant application confirms that adhesive is deemed as a suitable material to provide the desired connected.  
As to claim 4, both Nelson and Leung provide the sampling element in the form of a strip as set forth in figure 10 and figure 1, respectively.
With reference to claim 5, Nelson discloses a diaper wherein at least one through-hole, closed with the sampling element, is located at a rear bottom of the diaper as shown in figures 2 and 8-10. 
With reference to claims 6, Nelson in view of Leung teach the invention substantially as claimed as set forth in the rejection of claim 1.



The difference between Nelson in view of Leung and claim 6 is the provision that the diaper base includes more than one hole which is made with dimensions sufficient for passing the stool and/or discharge beyond the absorptive base, while these holes are hermetically closed by the sampling element. 

Additionally, one of ordinary skill in the art would have been motivated to provide such openings with a hermetically closure as claimed because Nelson discloses a diaper wherein the layer containing the sampling element is reconnectable to the diaper via a picture frame configuration of hot melt adhesive on an inside surface of the layer [0049] which ensures a tight connection/hermetic closure with an external part of the diaper after separation of the absorbing layer for needs of analysis. [0017] of the corresponding PGPUB of the instant application confirms that adhesive is deemed as a suitable material to provide the desired connected.  
Further, the hermetic closure is essential to avoid an undesirable leakage of any collected fluids.


With reference to claims 7, Nelson in view of Leung teach the invention substantially as claimed as set forth in the rejection of claim 1.
Nelson discloses a diaper wherein the layer containing at least one sampling element (164) made in the absorbing base of the diaper (figures 8-10) which has a size a size sufficient for passing the stool and/or discharge outside the absorbing base of the diaper as set forth in [0041].
The difference between Nelson in view of Leung and claim 7 is the explicit recitation that the sampling element hermetically closes the at least one hole.
One of ordinary skill in the art would have been motivated to provide such openings with a hermetically closure as claimed because Nelson discloses a diaper wherein the layer containing the sampling element is reconnectable to the diaper via a picture frame configuration of hot melt adhesive on an inside surface of the layer [0049] which ensures a tight connection/hermetic closure with an external part of the diaper after separation of the absorbing layer for needs of analysis. [0017] of the corresponding PGPUB of the instant application confirms that adhesive is deemed as a suitable material to provide the desired connected.  
With reference to claims 8, Nelson in view of Leung teach the invention substantially as claimed as set forth in the rejection of claims 1 and 6.
The difference between Nelson in view of Leung and claim 8 is the provision that the number of holes is 3 or 4.
One of ordinary skill in the art would have been motivated to provide the diaper base with 3 or 4 holes as claimed because Nelson discloses that the test port may have multiple configurations and/or sizes [0039] which would cover at least three areas (front .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song (US 8,044,257) discloses an absorbent article that contains a lateral flow assay device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHELE M KIDWELL/            Primary Examiner, Art Unit 3781